717 S.E.2d 387 (2011)
STATE of North Carolina
v.
Jasen Derrick JOHNSON.
No. 252P11.
Supreme Court of North Carolina.
August 25, 2011.
Kathleen N. Bolton, Assistant Attorney General, for State of North Carolina.
Jasen Derrick Johnson, for Johnson, Jasen Derrick.
Garry W. Frank, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 20th of June 2011 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 25th of August 2011."